Citation Nr: 0607767	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back and hip disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder and a left knee disorder as secondary to a service-
connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue before the Board as to issues 1 and 2 is whether 
the veteran has submitted new and material evidence to reopen 
the claim.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the Board will address 
those issues initially, and thus the issues have been phrased 
as noted on the title page.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In December 2005, the veteran appeared before a Veterans Law 
Judge at a pre-hearing video conference and withdrew his 
request for a Board hearing.  Also at that time, he requested 
additional time to submit evidence on his behalf.  In January 
2006, the Board granted the veteran's motion to advance his 
case on the Board's docket.  Evidence submitted in February 
2006 was accompanied by a waiver of RO consideration.  


FINDINGS OF FACT

1.  In March 1987, the RO denied service connection for a 
back and hip disorder.  The veteran was notified of the 
decision and his appellate rights but did not appeal.

2.  Medical opinion evidence received since the March 1987 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back and hip disorder.

3.  The veteran is currently diagnosed as having a back and 
hip disorder that has been attributed to his service-
connected right knee disorder.

4.  In August 1948, the RO denied service connection for a 
psychiatric disorder characterized as phobic reaction and 
conversion reaction.  The veteran was notified of the 
decision and his appellate rights but did not appeal.

5.  Medical opinion evidence received since the August 1948 
RO decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.

6.  The veteran is currently diagnosed as having a left knee 
disorder that has been attributed to his service-connected 
right knee disorder.  

7.  The preponderance of the evidence demonstrates that there 
is no current bilateral ankle disorder which is the result of 
a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision denying the veteran's 
claim for service connection for a back and hip disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the March 1987 rating decision 
is new and material; thus, the requirements to reopen the 
claim for service connection for a back and hip disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  A back and hip disorder is proximately due to a service-
connected right knee disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

4.  The August 1948 rating decision denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

5.  Evidence submitted since the August 1948 rating decision 
is new and material; thus, the requirements to reopen the 
claim for service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

6.  A left knee disorder is proximately due to service-
connected right knee disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

7.  A current bilateral ankle disorder is not the result of a 
disease or injury incurred in service nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed multiple orthopedic 
problems due to his service-connected right knee disorder.  
Service connection for the right knee has been in effect at 
all times relevant to this decision.  The veteran injured his 
right knee in 1943 in service, and he underwent total knee 
replacement of the right knee in 1997.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

Left Knee Disorder

The veteran filed his claim for service connection for a left 
knee disorder in October 1998.  Consistent with the veteran's 
contentions, medical opinion evidence reflects that a left 
knee disorder, diagnosed as left knee arthritis, is 
proximately due to the veteran's service connected right knee 
disorder.  Specifically, opinion evidence from Samuel D. 
Murray, M.D., dated in March 2000, as well as an additional 
letter from Dr. Murray dated in January 2006, reflect that 
the veteran has arthritis in the left knee as a result of the 
altered gait caused by the service-connected right knee 
disability.  Current treatment records show a left knee 
disorder consistent with that diagnosed by Dr. Murray.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While a VA examination report dated in February 2003 reflects 
an opinion that the degenerative joint disease in the 
veteran's left knee is due to the aging process, the Board 
finds that the evidence for and against the claim is in 
equipoise.  That is, there is an approximate balance of 
evidence for and against the claim.  Dr. Murray, a geriatric 
specialist, noted that he had been treating the veteran since 
at least 1996.  His opinion reflects a comprehensive 
knowledge of the history of the veteran's right and left knee 
disabilities.  His opinion as to the causal relationship is 
accorded considerable probative weight in this instance.  
Resolving reasonable doubt in favor of the veteran, service 
connection for the left knee disorder, as secondary to the 
service-connected right knee disorder, is warranted.  

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Given the 
determination reached on this issue, the Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Back and Hip Disorder

Service connection for a back and hip disorder was denied by 
a rating decision dated in March 1987.  The veteran was 
informed of this determination by letter dated in March 1987, 
but he did not appeal the decision.  The RO determined that 
there was no current back and hip disorder shown by the 
evidence of record.

The veteran attempted to reopen his claim in October 1998.  
Controlling laws provide that the March 1987 decision is a 
final decision not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  Evidence associated with the 
claim at that time included available service medical records 
and VA treatment records.  

Evidence submitted since the denial in March 1987 shows that 
the veteran has a diagnosis of degenerative changes of the 
hips as well as degenerative disc disease and spondylosis of 
the lumbosacral spine.  These diagnoses are contained in VA 
treatment records, and in the March 2000 and January 2006 
communications from Dr. Murray, the veteran's treating 
geriatric specialist.  Furthermore, Dr. Murray opined in 
these letters that the current hip and back disorders were 
etiologically due to, or caused by, the service-connected 
right knee disorder.  An additional opinion from orthopedic 
surgeon William A. Rumack, M.D., dated in January 2003, 
opined that the low back arthritis resulted from the right 
knee disorder.  

The Board finds the veteran has reopened his claim by 
submitting the above new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The specific evidence received since the 1987 decision that 
is new and material includes the aforementioned medical 
opinions relating the current diagnoses to service-connected 
disability.  It provides a competent link between the current 
disability and a service-connected disability.  It is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, supra; 38 C.F.R. § 3.156.  As such 
the claim is reopened.

Moreover, based upon the opinions of Drs. Murray and Rumack, 
the Board finds competent medical evidence of a relationship 
between the veteran's current back and hip disability and his 
service-connected right knee.  The Board notes that there is 
an opinion from a VA physician in February 2003 that the 
veteran's hip arthritis and back disorder are due to aging 
rather than the right knee disorder.  The Board notes that 
both the opinions of Drs. Murray and Rumack and the VA 
physician are internally supported and consistent with the 
record.  The private doctors opinions offer an opinion that 
the right knee disorder altered the veteran's gait, and thus 
caused arthritis, whereas the VA doctor simply attributes the 
veteran's overall joint degeneration to the aging process.  
Weighing the evidence both against the veteran's claim and 
favoring his claim, the Board finds that the evidence is in 
equipoise.  Accordingly, the veteran is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. § 
5107(b), and the Board finds that he incurred a back and hip 
disorder as a result of his service-connected right knee 
disorder.

Again, certain revisions have been effectuated with regard to 
an obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Given the 
determination reached on this issue, the Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Acquired Psychiatric Disorder

Service connection for phobic reaction and conversion 
reaction were denied in an unappealed rating decision dated 
in August 1948.  The veteran sought to reopen this claim in 
April 1999.  He has submitted records of VA treatment for 
generalized anxiety disorder and panic attacks, currently 
shown by history and for which the veteran is on ongoing 
medication.  The aforementioned March 2000 statement from his 
treating geriatric physician Dr. Murray, as well as a 
physician's questionnaire completed in January 2006 by 
psychiatrist Min J. Kim, reflect opinions that current 
anxiety disorder is causally related to the right knee injury 
in service.  Dr. Kim, who treated the veteran for one year 
and three months, reported that the veteran had problems with 
anxiety in social situations associated with pain in the 
right knee.  He also noted that the veteran's prior 
occupation as a barber was difficult due to anxiety that 
resulted in tremor of the hands.  

While the 1948 decision was final, the Board finds the 
veteran has reopened his claim with the above new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Again, amendments to 38 C.F.R. § 3.156(a) are 
not applicable to the veteran's claim, as he filed his claim 
prior to August 29, 2001.  

The specific evidence received since the 1948 decision that 
is new and material includes the aforementioned medical 
opinions relating the current diagnosis to service-connected 
disability and to the initial injury in service.  It provides 
a link between the current disability and service and/or 
service-connected disability.  It is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See Hodge 
v. West, supra; 38 C.F.R. § 3.156.  As such the Board finds 
that this evidence is new and material and the claim is 
reopened.  Additional development is warranted in this 
matter.  

Bilateral Ankle Disorder 

The veteran argues that he has a bilateral ankle disorder 
that is due to his service connected right knee disorder.  

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in May 2001, as well as by means of the 
discussion in the May 2003 Statement of the Case (SOC).  He 
was advised of what was required to substantiate his claim of 
service connection and of his and VA's responsibilities 
regarding his claim.  He was also asked to submit information 
and/or evidence, which would include that in his possession, 
in support of his claim.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.   

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To any 
extent that the veteran was not provided full and adequate 
notice prior to the adjudication of his claim, it is harmless 
error as all evidence submitted was considered by VA in the 
Supplemental SOCs in September 2004 and November 2004.  There 
is no indication that the outcome of the case has been 
affected.  VA has provided the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App 103 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records, VA treatment 
records, and private doctors statements.  In January 2006, he 
indicated that he wanted his claim decided by the Board and 
he waived RO consideration of newly submitted evidence.  The 
Board finds no indication of any additional pertinent, 
outstanding private medical evidence specifically identified 
by the veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claim adjudicated in this decision.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination was conducted in February 2003, 
and an opinion was rendered.  The Board finds that no 
additional action is necessary.

There is no record of bilateral ankle disorder in service, 
and thus direct service incurrence is not warranted.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Rather, as the veteran 
urges his disorder is secondary to a service-connected right 
knee disorder, 38 C.F.R. § 3.310, as set forth above, is for 
consideration.  

Although the veteran has presented medical opinion evidence 
in the form of the January 2006 questionnaire completed by 
Dr. Murray, the Board finds that there are more probative, 
detailed examinations and opinions of record which outweigh 
the opinion of Dr. Murray.  Specifically, the Board notes 
that Dr. Murray was unable to make a connection between a 
current bilateral ankle disorder and service in March 2000.  
Dr. Murray instead noted that the veteran had complaints 
regarding the ankle joints, but that there were no X-rays to 
support the diagnosis.  Further, the VA examiner in February 
2003 found heel spurs bilaterally, of no clinical 
significance, and otherwise no disability of the ankles.  Dr. 
Rumack offered no finding or opinion as to any ankle 
disorder.  

In January 2003, Maurice A. Perry, D.P.M., offered no opinion 
or finding as to the right ankle but opined that the 
veteran's left ankle appeared to function quite well and that 
his right hip and shortened right leg (due to his 1943 
injury) had no impact on the left ankle.  

VA treatment records reflect ongoing treatment for multiple 
orthopedic problems, but do not contain an opinion that any 
current bilateral ankle disorder is causally related to the 
right knee.  

The Board notes that the January 2006 questionnaire completed 
by Dr. Murray reflects his opinion that the veteran has 
arthritis of the ankles and that this along with the totality 
of the lower extremity arthritis were due to the right knee.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  It is felt that the 
opinions of the VA physician in 2003, as well as that of Dr. 
Perry in this instance, are more compelling.  The opinion of 
the VA physician details the lack of findings related to the 
ankle based on the X-rays.  As noted by Dr. Murray in 2000, 
he did not have X-ray evidence of the ankle disorder.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, VA physician's report of 2003 is in essence 
adopted.  It is accorded sufficient probative value to 
conclude that the preponderance of the evidence is against 
the claim.  

The Board appreciates the sincerity of the veteran's belief 
that he has a bilateral ankle disorder that is related to 
service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that his claimed condition is etiologically 
related to service.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a bilateral ankle disorder, 
including as secondary to service-connected disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the claim is 
granted.

Entitlement to service connection for a back and hip disorder 
is granted as secondary to a service-connected right knee 
disorder.

Entitlement to service connection for a left knee disorder is 
granted as secondary to a service-connected right knee 
disorder.

Entitlement to service connection for bilateral ankle 
disorder is denied.


REMAND

Having reopened the claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
finds that additional development is required in order to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Moreover, 
in order to reconcile the medical evidence in the claim, 
further medical examination and opinion evidence is 
necessary.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Dr. Kim has urged that there is a relationship 
between the right knee and current general anxiety disorder 
and social phobia.  He reported that he had treated the 
veteran for one year and three months, but he also stated 
that he did not review the veteran's private treatment 
records.  He should be contacted and asked to provide any 
medical records which he relied upon in arriving at his 
opinion as to a relationship between the service-connected 
right knee and the psychiatric disorder.  

The record also shows that the veteran initially sought 
service connection on a direct basis for nervousness, and had 
significant treatment in the years after service.  Following 
his discharge in November 1945 due to his right knee, he 
underwent a neuropsychiatric evaluation at a naval hospital 
in January 1946, at which it was found that he appeared 
tense, restless, and somewhat hyperactive, with pronounced 
tics around his eyes and mouth, as well as tremors of the 
hands and bitten nails.  It was noted that his past history 
revealed no neurotic tendencies except that he had bitten his 
nails all of his life.  The impression was moderate tension 
state, resolving, suggest medication with Phenobarbital.  In 
October 1947, the veteran applied for and was deemed eligible 
for treatment of nervousness.  He underwent a two week 
psychiatric hospitalization.  The veteran's condition was 
considered marked, requiring immediate psychotherapy.  The 
veteran reported he did not report his condition on entrance 
to service for fear of loss of status from his peers and 
friends.  The veteran reported that he was unable to work in 
the initial weeks following his discharge due to 
incapacitating feelings of inferiority and fatigue.  In an 
April 1948 VA neuropsychiatric evaluation, he reported the 
same ongoing problems, and noted he had always been afraid of 
the dark.  The diagnosis was severe phobic reaction, 
including fear of the dark and crowds, and severe chronic 
conversion reaction.  The examiner suspected incipient 
schizophrenia.  The predisposition was considered moderate.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  An appropriate examination should be requested in 
order to determine whether any current psychiatric disorder 
is related to service or a service-connected disability.  
This opinion should be based on a thorough, documented review 
of the claims folder.  (It is unclear whether Dr. Kim 
reviewed all pertinent medical records prior to issuing his 
opinion.)  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
whether it is at least as likely as not 
that any current acquired psychiatric 
disorder had its onset in service, was 
aggravated in service, or was caused by 
the service-connected right knee.  The 
examiner is requested to offer reasoning 
for any advanced opinion and to also 
comment on the opinion advanced by Dr. 
Kim.  

2.  Adjudicate the appellant's claim of 
service connection for an acquired 
psychiatric disorder, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


